exhibit1072image1.gif [exhibit1072image1.gif]


Exhibit 10.72


SEPARATION AGREEMENT
AND GENERAL RELEASE OF CLAIMS
1.Factual Background. Benjamin L. Sitler ("Employee") was employed by
NeoPhotonics Corporation (the "Company") beginning on or about July 21, 2003,
and is currently employed by the Company as its SVP, Global Sales Officer.
2.Separation Date, Reimbursement and Payments. Employee's last day of employment
with the Company will be Friday, February 28, 2018 (the "Separation Date"). If
Employee submits appropriate documentation by no later than thirty (30) days
after the Separation Date, the Company will reimburse Employee for any
business-related expenses incurred by Employee through the Separation Date,
consistent with Company policy. On the Separation Date, Employee will be paid
his accrued salary through the Separation Date, and will be paid any accrued
unused paid time off/vacation that he has earned as of the Separation Date.
Other than consideration payments described in this Agreement, his unpaid base
salary through the Separation Date, and his accrued unused paid time
off/vacation as of Separation Date (if any), Employee acknowledges and agrees
that to date he has been paid all wages (including, without limitation, base
salary, bonuses, and accrued unused paid time off/vacation) that he earned
during his employment with the Company.
3.Transition Period. Between now and the Separation Date (the "Transition
Period"), Employee shall continue to use his best efforts to perform his
currently assigned duties and responsibilities, and to transition these duties
and responsibilities, as requested by the Company (the "Transition Services").
Employee must continue to, in all material respects, comply with all of his
contractual and legal obligations to the Company, and, in all material respects,
comply with the Company's policies and procedures, during the Transition Period.
During the Transition Period, Employee will continue to receive his current base
salary, subject to standard withholdings and deductions; will continue to accrue
paid time off/vacation according to Company policy; will continue to vest in
Employee’s equity awards in accordance with their terms; and will continue to be
eligible for the Company's standard benefits, subject to the terms of such plans
and programs.
4.Severance Benefits. In full satisfaction of any obligations to provide
Employee severance benefits for an "Involuntary Termination Generally" under the
terms of the Retention Agreement entered into between Employee and the Company
dated August 5, 2016 (the "Retention Agreement"), if: (i) Employee returns this
fully signed Agreement to the Company on or within twenty-one (21) days of his
receipt of it and Employee allows the releases contained herein to become
effective; (ii) Employee fully complies with his obligations hereunder under the
Transition Period and thereafter; and (iii) on or within twenty-one (21) days
after the Separation Date, Employee signs and returns to the Company the
Separation Date Release, attached hereto as Exhibit


2911 Zanker Road, San Jose, CA 95134-2125 USA T +1.408.232.9200 F
+1.408.456.2971 www.neophotonics.com

--------------------------------------------------------------------------------

exhibit1072image1.gif [exhibit1072image1.gif]


A (the "Release") and allow the releases contained therein to become effective;
then the Company will pay Employee the following as his sole “Severance
Benefits”:
a)
Severance Payment. The Company will pay Employee, as severance, a single
lump-sum amount equal to his annual base salary in effect as of the Separation
Date (which annual base salary shall be no less than Employee’s annual base
salary as in effect as of

December 19, 2017), subject to standard payroll deductions and withholdings (the
"Severance Payment"). The Severance Payment will be paid in a single lump sum no
later than ten (10) business days after the Release Effective Date (as defined
herein).
b)
Health Insurance. To the extent provided by the federal COBRA law or, if
applicable, state insurance laws (collectively, "COBRA"), and by the Company's
current group health insurance policies, Employee will be eligible to continue
his group health insurance benefits at his own expense. Later, Employee may be
able to convert to an individual policy through the provider of the Company's
health insurance, if he wishes. Employee will be provided with a separate notice
more specifically describing his rights and obligations to continuing health
insurance coverage under COBRA on or after the Separation Date. As an additional
severance benefit, the Company will pay Employee a fully taxable cash payment in
the amount of $72,000 (the "Special Cash Payment"), which the Employee may, but
is not required to use towards continued health coverage. The Special Cash
Payment shall be paid to Employee in a lump sum no later than ten (10) business
days after the Release Effective Date.

c)
Accelerated Vesting and Repurchase Rights. As an additional severance benefit,
any of Employee's outstanding equity awards that provide for time-based vesting,
and the rate of lapsing of any repurchase rights applicable to such awards,
shall be immediately accelerated and exercisable as of the Separation Date as
though the outstanding awards continued to vest for a period of eighteen (18)
months following the Separation Date.

d)
No Other Compensation and Benefits. Employee acknowledges and agrees that the
Severance Benefits, and other benefits provided herein are in full and complete
satisfaction of the Company's obligations, if any, to pay Employee severance
benefits pursuant to the Retention Agreement, or any other agreements.



5.Release of Claims. In exchange for the Severance Benefits and other
consideration set forth herein, Employee and his successors release the Company
and its parents, divisions, subsidiaries, and affiliated entities, and each of
their respective current and former shareholders, investors, directors,
officers, members, employees, agents, attorneys, insurers, legal successors,
assigns, and affiliates (the "Released Parties") of and from any and all claims,
actions and causes of action, whether now known or unknown, which Employee now
has, or at any other time had, or shall or


2911 Zanker Road, San Jose, CA 95134-2125 USA T +1.408.232.9200 F
+1.408.456.2971 www.neophotonics.com

--------------------------------------------------------------------------------

exhibit1072image1.gif [exhibit1072image1.gif]


may have against those Released Parties based upon or arising out of any matter,
cause, fact, thing, act or omission whatsoever occurring or existing at any time
up to and including the date on which Employee signs this Agreement, including,
but not limited to, any claims of breach of express or implied contract,
wrongful termination, constructive discharge, retaliation, fraud, defamation,
infliction of emotional distress or national origin, race, age, sex, sexual
orientation, disability or other discrimination or harassment under the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the California Fair Employment and Housing Act, the California
Labor Code, the Fair Labor Standards Act, the Fair Credit Reporting Act, or any
other applicable law (all listed statutes in this paragraph as they have been,
or are in the future, amended).


6.ADEA Waiver. Employee acknowledges that he is knowingly and voluntarily
waiving and releasing any rights he has under the ADEA, and that the
consideration given for the waiver and release he has given in this Agreement is
in addition to anything of value to which he was already
entitled. Employee further acknowledges that he has been advised, as required by
the ADEA, that: (i) his waiver and release does not apply to any rights or
claims that arise after the date he signs this Agreement; (ii) he should consult
with an attorney prior to signing this Agreement (although he may choose
voluntarily not to do so); (iii) he has twenty-one (21) days to consider this
Agreement (although he may choose voluntarily to sign it sooner); (iv) he has
seven (7) days following the date he signs this Agreement to revoke this
Agreement (in a written revocation delivered to me); and (v) this Agreement will
not be effective until the date upon which the revocation period has expired,
which will be the eighth day after Employee signs this Agreement provided that
he does not revoke it (the "Effective Date").


7.Section 1542 Waiver. Employee acknowledges that he has read Section 1542 of
the Civil Code of the State of California, which states in full:


A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.


Employee waives any rights that he has or may have under Section 1542 (or any
similar provision of the laws of any other jurisdiction) to the full extent that
he may lawfully waive such rights pertaining to this general release of claims,
and affirms that he is releasing all known and unknown claims that he has or may
have against the parties listed above.


8.Excluded Claims/Protected Rights. Notwithstanding the foregoing, the following
are not included in the Release of Claims (the "Excluded Claims"): (i) any
rights or claims for indemnification Employee may have pursuant to any written
indemnification agreement with the Company to which he is a party, the charter,
bylaws, or operating agreements of the Company, or under applicable law; (ii)
any rights which are not waivable as a matter of law; and (iii) any claims for
breach of this Agreement. Employee hereby represents and warrants that, other
than the Excluded Claims, Employee is not aware of any claims he has or may have
against any of the Released Parties that are not included in the Released
Claims. Employee understands that nothing in this Agreement limits his ability
to file a charge or complaint with the Equal Employment Opportunity Commission,


2911 Zanker Road, San Jose, CA 95134-2125 USA T +1.408.232.9200 F
+1.408.456.2971 www.neophotonics.com

--------------------------------------------------------------------------------

exhibit1072image1.gif [exhibit1072image1.gif]


the Department of Labor, the National Labor Relations Board, the Occupational
Safety and Health Administration, the Securities and Exchange Commission or any
other federal, state or local governmental agency or commission ("Government
Agencies"). Employee further understands this Agreement does not limit his
ability to communicate with any Government Agencies or otherwise participate in
any investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company. While this Agreement does not limit Employee's right to receive an
award for information provided to the Securities and Exchange Commission,
Employee understands and agrees that, to maximum extent permitted by law,
Employee is otherwise waiving any and all rights he may have to individual
relief based on any claims that he has released and any rights he has waived by
signing this Agreement.


9.Continuing Obligations and Return of Company Property. Employee acknowledges
and agrees that he shall continue to be bound by and comply with the terms of
the Proprietary Information and Inventions Assignment Agreement entered into
between Employee and the Company. On or before the Separation Date, Employee
will return to the Company, in good working condition, all Company property and
equipment that is in Employee's possession or control, including, but not
limited to, any files, records, computers, computer equipment, cell phones,
credit cards, keys, programs, manuals, business plans, financial records,
customer information, and all documents (whether in paper, electronic, or other
format, and any copies thereof) that Employee prepared or received in the course
of his employment with the Company (with the exception of a copy of any employee
handbook and personnel documents specifically relating to Employee). In
addition, if Employee used any personally-owned computer, server,
e-mail system, mobile phone, or portable electronic device (e.g., iPhone),
(collectively, "Personal Systems") to receive, store, prepare or transmit any
Company confidential or proprietary data, materials or information, then by no
later than the Separation Date, Employee will make reasonable and good faith
efforts to permanently delete and expunge all such Company confidential or
proprietary information from such Personal Systems without retaining any copy or
reproduction in any form and, if the Company requests, will provide a written
certification to that effect. Employee also agrees to sign and return to the
Company on the Separation Date the Termination Certificate, attached hereto as
Exhibit B.


10.Mutual Non-Disparagement. Employee agrees that he will not, at any time in
the future, make any disparaging statements to any third parties (including,
without limitation, any print or broadcast media) about the Company, or any of
its products, services, employees, or clients, unless such statements are made
truthfully in connection with a government investigation, in response to a
subpoena, or other legal process. In addition, nothing in this provision or this
Agreement is intended to prohibit or restrain Employee in any manner from making
disclosures that are protected under the whistleblower provisions of federal law
or regulation or under other applicable law or regulation. The Company agrees to
refrain from any disparaging statements about Employee. Employee understands
that the Company’s obligations under this paragraph extend only to the Company’s
current executive officers and members of its Board of Directors and only for so
long as each officer or member is an employee or Director of the Company.


11.Non-Solicitation of Co-Workers. Employee agrees that for a period of one (1)
year following the Separation Date, he will not, on behalf of himself or any
other person or entity, directly


2911 Zanker Road, San Jose, CA 95134-2125 USA T +1.408.232.9200 F
+1.408.456.2971 www.neophotonics.com

--------------------------------------------------------------------------------

exhibit1072image1.gif [exhibit1072image1.gif]


or indirectly solicit any employee, independent contractor, or consultant of the
Company to terminate his/her employment or relationship with the Company in
order to become an employee, consultant or independent contractor for any other
person or entity.


12.Agreement Not To Assist With Other Claims. Subject to paragraph 8 governing
Employee’s protected rights, Employee agrees that he shall not, at any time in
the future, encourage any current or former Company employee, or any other
person or entity, to file any legal or administrative claim of any type or
nature against the Company or any of its officers or employees. Employee further
agrees that he shall not, at any time in the future, assist in any manner any
current or former Company employee, or any other person or entity, in the
pursuit or prosecution of any legal or administrative claim of any type or
nature against the Company or any of its officers or employees, unless pursuant
to a duly-issued subpoena or other compulsory legal process.


13.No Admissions. Nothing contained in this Agreement shall be construed as an
admission by either Employee or the Company of any liability, obligation,
wrongdoing, or violation of law.


14.Representations. Employee hereby represents and warrants that to date: (i)
Employee has received all the leave and leave benefits and protections for which
he is eligible pursuant to FMLA, any applicable law or Company policy; and (iii)
Employee has not suffered any on-the-job injury or illness for which he has not
already filed a workers' compensation claim.


15.Compliance with Section 409A. It is the intent of the parties to this
Agreement that all payments made hereunder will either comply with the
provisions of Section 409A of the Internal Revenue Code of 1986, as amended, and
the regulations and other guidance issued thereunder ("Section 409A") or comply
with an exemption from Section 409A such that no payments made under this
Agreement are includible in income pursuant to Section 409A, and the terms and
conditions of this Agreement shall be construed and interpreted consistent with
such intent. All payments made under this Agreement shall be treated as separate
payments and shall not be aggregated with any other payment for purposes of
Section 409A.


16.Attorneys' Fees. In the event of any legal action relating to or arising out
of this Agreement, the prevailing party shall be entitled to recover from the
losing party its attorneys' fees and costs incurred in that action.


17.Governing Law/Venue. This Agreement shall be interpreted in accordance with
and governed by the laws of the State of California. In the event of any
litigation relating to or arising out of this Agreement, the parties agree that
the Superior Court of California located in the County of Santa Clara shall be
the sole and exclusive venue for all such actions.


18.Severability. If any provision of this Agreement is deemed invalid, illegal,
or unenforceable, that provision will be modified so as to make it valid, legal,
and enforceable, or if it cannot be so modified, it will be stricken from this
Agreement, and the validity, legality, and enforceability of the remainder of
the Agreement shall not in any way be affected.


2911 Zanker Road, San Jose, CA 95134-2125 USA T +1.408.232.9200 F
+1.408.456.2971 www.neophotonics.com

--------------------------------------------------------------------------------

exhibit1072image1.gif [exhibit1072image1.gif]




19.Integration and Modification. This Agreement, along with any agreements
referenced herein as well as Exhibit A attached to the Agreement, constitute the
entire agreement between the parties with respect to the termination of their
employment relationship and the other matters covered herein, and they supersede
all prior negotiations and agreements between the parties regarding those
matters, whether written or oral. This Agreement may not be modified or amended
except by a document signed by both the Senior Vice President of Human Resources
of the Company and Employee.


[signature page to follow]








































































2911 Zanker Road, San Jose, CA 95134-2125 USA T +1.408.232.9200 F
+1.408.456.2971 www.neophotonics.com

--------------------------------------------------------------------------------

exhibit1072image1.gif [exhibit1072image1.gif]




Dated: December 20, 2017                By: /s/ Benjamin Sitler
Benjamin L. Sitler


 


Dated: December 20, 2017                By: /s/ Karen Drosky
Karen Drosky
Vice President, Human Resources
NeoPhotonics Corporation
    




































































2911 Zanker Road, San Jose, CA 95134-2125 USA T +1.408.232.9200 F
+1.408.456.2971 www.neophotonics.com

--------------------------------------------------------------------------------

exhibit1072image1.gif [exhibit1072image1.gif]


EXHIBIT A
SEPARATION DATE RELEASE
(To be signed on or within twenty-one (21) days after the Separation Date.)
In consideration for the various benefits provided to me by NeoPhotonics
Corporation (the "Company") pursuant to the Separation Agreement and General
Release of Claims with
the Company dated    • (the "Agreement"), I agree to the terms below.
I hereby and completely release the Company and its parents, divisions,
subsidiaries, and affiliated entities, and each of their respective current and
former shareholders, investors, directors, officers, members, employees, agents,
attorneys, insurers, legal successors, assigns, and affiliates (the "Released
Parties") of and from any and all claims, actions and causes of action, whether
now known or unknown, which I now have, or at any other time had, or shall or
may have against those Released Parties based upon or arising out of any matter,
cause, fact, thing, act or omission whatsoever occurring or existing at any time
up to and including the date on which I sign this Agreement, including, but not
limited to, any claims of breach of express or implied contract, wrongful
termination, constructive discharge, retaliation, fraud, defamation, infliction
of emotional distress or national origin, race, age, sex, sexual orientation,
disability or other discrimination or harassment under the Civil Rights Act of
1964, the Age Discrimination in Employment Act, the Americans with Disabilities
Act, the California Fair Employment and Housing Act, the California Labor Code,
the Fair Labor Standards Act, the Fair Credit Reporting Act, or any other
applicable law (all listed statutes in this paragraph as they have been, or are
in the future, amended).
I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given for the
waiver and release in this Release pursuant to the Agreement is in addition to
anything of value to which I am already entitled. I further acknowledge that I
have been advised, as required by the ADEA, that: (i) my waiver and release does
not apply to any rights or claims that may arise after the date that I sign this
Release; (ii) I should consult with an attorney prior to signing this Release
(although I may choose voluntarily not to do so); (iii) I have twenty-one (21)
days to consider this Release (although I may choose voluntarily to sign it
earlier); (iv) I have seven (7) days following the date I sign this Release to
revoke it (by providing written notice of my revocation to the Company); and (v)
this Release will not be effective until the date upon which the revocation
period has expired, which will be the eighth day after the date that this
Release is signed by me provided that I do not revoke it (the "Release Effective
Date").
I UNDERSTAND THAT THIS RELEASE INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS. I acknowledge that I have read and understand Section 1542 of the


2911 Zanker Road, San Jose, CA 95134-2125 USA T +1.408.232.9200 F
+1.408.456.2971 www.neophotonics.com

--------------------------------------------------------------------------------

exhibit1072image1.gif [exhibit1072image1.gif]


California Civil Code which reads as follows: "A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor." I hereby
expressly waive and relinquish all rights and benefits under that
section and any law or legal principle of similar effect in any jurisdiction
with respect to my release of claims herein, including but not limited to the
release of unknown and unsuspected claims.
I am not releasing: (i) any rights or claims for indemnification I may have
pursuant to any written indemnification agreement with the Company to which I am
a party or under applicable law; (ii) any rights which are not waivable as a
matter of law; and (iii) any claims for breach of this Agreement.
I understand that nothing in this Agreement limits my ability to file a charge
or complaint with the Equal Employment Opportunity Commission, the Department of
Labor, the National Labor Relations Board, the Occupational Safety and Health
Administration, the California Department of Fair Employment and Housing, the
Securities and Exchange Commission or any other federal, state or local
governmental agency or commission ("Government Agencies"). I further understand
this Agreement does not limit my ability to communicate with any Government
Agencies or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
information, without notice to the Company. While this Agreement does not limit
my right to receive an award for information provided to the Securities and
Exchange Commission, I understand and agree that, to maximum extent permitted by
law, I am waiving any and all rights I may have to individual relief based on
any claims that I have released and any rights I have waived by signing this
Release.
I hereby confirm that other than the Severance Benefits, to date: I have been
paid all earned compensation owed for all hours worked by me for the Company; I
have received all leave and leave benefits and protections for which I was
eligible (pursuant to the Family and Medical Leave Act or otherwise) in
connection with my work with the Company; and I have not suffered any injury or
illness in connection with my work with the Company for which I have not already
filed a claim.
This Release, together with the Agreement (including all exhibits thereto),
constitutes the complete, final and exclusive embodiment of the entire agreement
between me and the Company with regard to the subject matter hereof. It is
entered into without reliance on any promise or representation, written or oral,
other than those expressly contained in the Release or the Agreement, and it
entirely supersedes any other such promises, warranties or representations,
whether oral or written.


2911 Zanker Road, San Jose, CA 95134-2125 USA T +1.408.232.9200 F
+1.408.456.2971 www.neophotonics.com

--------------------------------------------------------------------------------

exhibit1072image1.gif [exhibit1072image1.gif]




Dated: ______________, 2017
By: __________
 
Benjamin L. Sitler
 
 



EXHIBIT B
TERMINATION CERTIFICATE
This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items belonging to NeoPhotonics Corporation, its subsidiaries, affiliates,
successors or assigns (together the "Company").
I further certify that I have complied with all the terms of the Company's
Proprietary Information and Inventions Agreement signed by me, including the
reporting of any inventions and original works of authorship (as defined
therein), conceived or made by me (solely or jointly with others) covered by
that agreement.
I further agree that, in compliance with Proprietary Information and Inventions
Agreement, I will preserve as confidential all trade secrets, confidential
knowledge, data or other proprietary information relating to products,
processes, know-how, designs, formulas, developmental or experimental work,
computer programs, data bases, other original works of authorship, customer
lists, business plans, financial information or other subject matter pertaining
to any business of the Company or any of its employees, clients, consultants or
licensees.
I further agree that, in compliance with the Proprietary Information and
Inventions Agreement, for one (1) year after the date of termination of my
employment, I will not, either directly or through others, solicit or attempt to
solicit any employee, independent contractor or consultant of the Company to
terminate his or her relationship with the Company in order to become an
employee, consultant or independent contractor to or for any other person or
entity.
Dated: ______________, 2017
By: __________
 
Benjamin L. Sitler
 
 



2911 Zanker Road, San Jose, CA 95134-2125 USA T +1.408.232.9200 F
+1.408.456.2971 www.neophotonics.com